FILED
                               NOT FOR PUBLICATION                            JUN 27 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EFORCE GLOBAL, INC.,                    )     No. 10-16441
a California corporation,               )
                                        )     D.C. No. 3:09-cv-01984-SC
      Plaintiff – Appellant,            )
                                        )     MEMORANDUM*
      v.                                )
                                        )
BANK OF AMERICA                         )
CORPORATION, a Delaware                 )
corporation,                            )
                                        )
      Defendant – Appellee.             )
                                        )
                                        )

                   Appeal from the United States District Court
                     for the Northern District of California
                  Samuel Conti, Senior District Judge, Presiding

                               Submitted June 15, 2011**
                               San Francisco, California

Before:      FERNANDEZ, BYBEE, and MURGUIA, Circuit Judges.

      eForce Global, Inc. appeals the district court’s grant of summary judgment

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
to Bank of America Corporation on eForce’s claims for breach of contract and

breach of the implied covenant of good faith and fair dealing. We affirm.

      We have reviewed the record de novo, as we must,1 and agree with the

district court that on the evidence presented,2 no reasonable trier of fact could

determine3 that eForce had shown that it and Bank of America had entered into a

contract.4 Thus, it could not show a breach of contract,5 and by the same token it



      1
          Unocal Corp. v. Kaabipour, 177 F.3d 755, 762 (9th Cir. 1999).
      2
        The district court did not abuse its discretion in admitting evidence. See
Obrey v. Johnson, 400 F.3d 691, 694 (9th Cir. 2005); Norris v. Sysco Corp., 191
F.3d 1043, 1047 (9th Cir. 1999). eForce’s assertion in its opening brief that the
district court could not rely upon deposition evidence of Bank of America
employees that was submitted by the bank is otiose. See Fed. R. Civ. P. 56(c)(1);
Celotex Corp. v. Catrett, 477 U.S. 317, 324–25, 106 S. Ct. 2548, 2553, 91 L. Ed.
2d 265 (1986); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1028
(9th Cir. 2001). We decline to consider other evidentiary claims not fleshed out in
eForce’s opening brief. See Birdsong v. Apple, Inc., 590 F.3d 955, 959 (9th Cir.
2009); Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1229–30
(9th Cir. 2008); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).
      3
       See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S. Ct. 2505,
2512, 91 L. Ed. 2d 202 (1986); Nursing Home Pension Fund, Local 144 v. Oracle
Corp. (In re Oracle Corp. Sec. Litig.), 627 F.3d 376, 387 (9th Cir. 2010).
      4
       See Cal. Civ. Code §§ 1550, 1565, 1580; City of Moorpark v. Moorpark
Unified Sch. Dist., 54 Cal. 3d 921, 930, 819 P.2d 854, 860, 1 Cal. Rptr. 2d 896,
901 (1991); Bustamante v. Intuit, Inc., 141 Cal. App. 4th 199, 208–09, 45 Cal.
Rptr. 3d 692, 698–99 (2006); Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal.
App. 3d 1371, 1388, 272 Cal. Rptr. 387, 395 (1990).
      5
          See Bustamante, 141 Cal. App. 4th at 215, 45 Cal. Rptr. 3d at 704.

                                           2
could not show breach of an implied covenant of good faith and fair dealing.6

      AFFIRMED.




      6
       See Xin Liu v. Amway Corp., 347 F.3d 1125, 1138 (9th Cir. 2003);
Gruenberg v. Aetna Ins. Co., 9 Cal. 3d 566, 577, 510 P.2d 1032, 1040, 108 Cal.
Rptr. 480, 488 (1973).

                                        3